Citation Nr: 1448047	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for aggravation of a psychiatric disorder which pre-existed military service.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from August 1980 to May 1984.

In August 1985, the RO denied the appellant's claim of entitlement to service connection for a nervous condition (now characterized as a psychiatric disorder) to include personality disorder neurosis and psychosis.  The appellant was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005(c) (1982) (codified as amended at 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 19.192 (1985) (codified as revised at 38 C.F.R. § 20.1103 (2013).  In December 2009, the appellant requested that the claim be reopened.

In July 2010, the RO confirmed and continued the denial of entitlement to service connection for a psychiatric disorder.  In August 2013, the Board of Veterans' Appeals (Board) found that the appellant had submitted new and material evidence with which to reopen his claim and remanded the appeal. Following that review, the RO continued to deny the appellant's claim of entitlement to service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The appellant's psychiatric disorder, currently diagnosed as major depressive disorder, was noted at the time of entry in the service but was not symptomatic.  

2.  During service, the appellant's psychiatric disorder underwent an increase in disability.  

3.  There is no clear and unmistakable evidence to rebut the presumption that the appellant's pre-service psychiatric disorder was aggravated during service.  


CONCLUSION OF LAW

A preservice psychiatric disorder, currently diagnosed as major depressive disorder, was aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his psychiatric problems were present prior to his service but were aggravated during service.  Therefore, he maintains that service connection is warranted.  The appeal will be granted. 

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A July 2010 VA examination and a July 2011 psychiatric consultation show that the appellant has a chronic identifiable psychiatric disorder, diagnosed primarily as major depressive disorder.  There is evidence that such disorder existed prior to service.

Every appellant shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  A history of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the appellant checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In January 2010, the appellant's mother reported that prior to service, the appellant was a" happy-go-lucky," sociable individual but that after service, he was irritable, aggressive, and depressed.  However, his service treatment records, including the report of his service entrance examination, strongly suggest that the appellant's psychiatric problems started prior to service.  

On the Report of Medical History, taken in conjunction with the appellant's May 1980 service entrance examination, the appellant responded "Yes", when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Although the examination revealed that the appellant's psychiatric processes were normal, the examining physician noted on the Report of Medical History that the appellant had insomnia associated with excessive anxiety; depression due to occasional infrequent worry, and a vague history of St. Vitus dance in adolescence.  The treatment records in and after the service are also replete with evidence that as a child, the appellant was abused by his mother and that he carried associated psychiatric problems into service.  Taken together, the foregoing evidence shows that the appellant's psychiatric disorder was "noted" upon entry into service.  However, it was not symptomatic at the time.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent he seeks compensation for disability resulting from his psychiatric disorder, the burden is on him to demonstrate an increase in disability during service.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The appellant was first treated for psychiatric complaints in the service in October 1982.  He reported that he had a history of hypothyroidism and that he was having adjustment problems in his unit.  He complained of feeling cold and difficulty sleeping.  He was referred to the General Medicine Clinic with a provisional diagnosis of depression - adjustment possibly due to a thyroid condition.  He reported a history of emotional lability in which he beat his wife and damaged property.  He ascribed much of his behavior to painful abuse during his childhood and frustration on the job.  He was also found to have symptoms compatible with mild functional bowel disease manifested by alternating episodes of constipation and diarrhea.  The appellant asked to speak with a counselor and was referred to the Psychiatric Service.  

During his psychiatric consultation, the appellant reported that his stepmother was 19 and could only relate to him through physical abuse.  His peers and supervisors considered him to be a "wimp" because of his problems.  He noted that his wife was Korean, did not speak much English and did not understand him.  He stated that he dealt with his problems the only way he knew how - by drinking and beating his wife.  The assessment was situational stress reaction.  

In January 1983, the appellant underwent a psychiatric evaluation, because he was being considered for discharge from the service.  During the psychiatric evaluation, he presented no history of mental illness and demonstrated no psychiatric illness.  The examiner opined that the problems presented by the appellant were not amenable to hospitalization, treatment, transfer, disciplinary action, training, or reclassification to another type of duty within the military.  The examiner further opined that it was unlikely that efforts to rehabilitate or develop this appellant into a satisfactory member of the military would be unsuccessful.  He was psychiatrically cleared for any administrative action deemed appropriate by his Command.  

During a February 1983 service separation examination, the appellant again answered "Yes", when asked if he then had, or had ever had, depression or excessive worry or complaints of difficulty sleeping.  

In May 1983, the appellant again reported problems with his unit.  He underwent a second psychiatric evaluation, because he was being considered for discharge from the service.  During the psychiatric evaluation, he presented no history of mental illness and demonstrated no psychiatric illness at that time.  He was psychiatrically cleared for any administrative action deemed appropriate by his Command.  

In March 1984, the appellant underwent a third  psychiatric evaluation, because he was being considered for discharge from the service.  The diagnosis was personality disorder borderline.  The examiner opined that the appellant and the problems presented by him are not amenable to hospitalization, treatment transfer, disciplinary action, training, or reclassification to another type of duty within the military.  He further opined that it was unlikely that efforts to rehabilitate or develop him into a satisfactory member of the military would be successful.  The appellant was cleared for any administrative action deemed appropriate by his Command.

In a document, dated April 16 (year not provided), the appellant called his section sergeant threatening suicide.  He was reportedly sent to a psychiatrist and diagnosed with a borderline personality disorder.  

The appellant's psychiatric problems remained essentially asymptomatic for the first two years of his service.  Thereafter, he began to experience stress caused by difficulties in his unit, his job, and his marriage.  During the next year and a half, he threatened suicide and, during multiple psychiatric evaluations and consultations, was deemed unfit for further service.  Such a scenario is not consistent with a finding of temporary or intermittent flare-ups.  Rather, the progression and duration of those symptoms strongly suggests that he experienced an increase in his psychiatric disability during service.  

Where, as here, the appellant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service.  Therefore, the burden reverts to the VA to rebut the presumption that the appellant's psychiatric disorder was aggravated by service.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the VA must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.  Clear and unmistakable evidence is an onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

In December 2009, the appellant reported that from 1992 through 1994, he had been treated at the Sandusky Valley Center and that from 1995 to 1996, he had been treated for depression at "Giving Tree".  Efforts to obtain records of that treatment met with negative results.  However, in September 2010, "Giving Tree" noted that the appellant had been seen but that his records had been destroyed in 1999.  His last treatment had been in April 1997.  Such evidence gives credence to the appellant's claim that he received psychiatric treatment through much of the 1990's.  

VA records and reports, dated from June 2009 through December 2013, also show treatment for a psychiatric disorder, diagnosed primarily as major depressive disorder.  In June 2010, the appellant's counselor with the VA Psychiatric Service reviewed the appellant's military records.  The counselor noted that the appellant had been diagnosed with a personality disorder, when it appeared that he should have been diagnosed with major depression, based on his symptoms at the time of being suicidal and very distraught over his wife leaving him.

Later in June 2010, the appellant was examined by the VA to determine the nature and etiology of any psychiatric disorder found to be present.  While the VA examiner noted that there was no record of major depression being treated during the appellant's service, he acknowledged that one could speculate that the appellant should have been diagnosed with major depression in the service.  He also stated that one could also speculate that the incidents he described were caused by something else such as longstanding personality issues.  He concluded that the bulk of the available evidence suggested independent of non-military related factors it was not likely that this appellant's military service was a direct or significant cause of his currently diagnosed major depressive disorder.  He also found little to indicate that military service related issues exacerbated his current mental health conditions beyond what one might have expected had he not been in the military.  He affirmed his opinion in December 2013.  

In so doing, he acknowledged that the appellant had mental health problems before the military, but found that they were not permanently aggravated beyond their normal course by anything related to the military.  In this regard, the examiner noted a gap of at least 15 years before there was any evidence of treatment for mental health problems.

Although the VA examiner's opinion is against the appellant, he tacitly acknowledges that the inservice diagnosis of a personality disorder could have also been diagnosed as depression.  In addition, he does not state how and why he arrived at the finding that the appellant's pre-service psychiatric problems did not increase in service beyond their natural progression.  As such, the Board finds that the VA examiner's opinion does not rise to the level of clear and unmistakable evidence, to rebut the presumption that the appellant's preservice psychiatric problems were aggravated in service.  The Board finds that service connection for a psychiatric disorder, currently diagnosed as major depression, is warranted.  


ORDER

Entitlement to service connection for aggravation of a pre-service psychiatric disorder, diagnosed primarily as major depressive disorder, is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


